Exhibit 10.35

 

AGREEMENT CONTAINING COVENANTS AFFECTING REAL PROPERTY

 

RECORDING REQUESTED BY
AND WHEN RECORDED RETURN TO:

 

FREE RECORDING REQUESTED
(Gov’t Code Section 6103)

 

The Community Redevelopment Agency of
the City of Los Angeles, California

354 South Spring Street, Suite 800

Los Angeles, California 90013

Attn: Director of Housing

 

WITH A COPY TO:

 

SF No Ho, LLC

c/o FF Realty LLC

5510 Morehouse Drive, Suite 200

San Diego, California 92121
Attn: Pat Gavin, Esq.

 

AGREEMENT CONTAINING COVENANTS AFFECTING REAL PROPERTY

 

This AGREEMENT CONTAINING COVENANTS AFFECTING REAL PROPERTY (this “Covenant
Agreement”) is made and entered into by and between the COMMUNITY REDEVELOPMENT
AGENCY OF THE CITY OF LOS ANGELES (the “Agency”) and SFNOHO, LLC, a California
limited Liability company (the “Owner”) with reference to the following:

 

A.       Owner holds fee title to that certain real property described in the
legal description attached
hereto as Exhibit A and incorporated herein by this reference, and shown on the
Site Map attached hereto as Exhibit B and incorporated herein by this reference
(the “Property”).

 

B.        The Property is subject to the Redevelopment Plan for the North
Hollywood Redevelopment Project (the “Redevelopment Project”) approved and
adopted on February 21, 1979 by Ordinance No. 152030 of the City Council of the
City of Los Angeles, as amended to the Date of Agreement.

 

C.        This Covenant Agreement is made pursuant to that certain Owner
Participation Agreement by and between the Agency and SL NO HO, LLC, a
California limited liability company.

 

1

--------------------------------------------------------------------------------


 

(“SL No Ho”) dated March 5, 2002 as amended by that certain First Implementation
Agreement to Owner Participation Agreement dated as of November 18, 2002, that
certain Second Implementation Agreement to Owner Participation Agreement dated
as of December 12, 2003, and that certain Partial Assignment Of Owner
Participation Agreement And Consent To Assignment dated December 18, 2003 by and
among the Agency, the Owner and SL No Ho (the “OPA”), which is a public record
on file at the offices of the Agency. The Property is a portion of the real
property referred to in the OPA as the “Site”. In the event of any conflict
between the OPA and this Covenant Agreement, the terms of the OPA shall prevail.

 

D.       All capitalized terms in this Covenant Agreement shall have the meaning
ascribed to them in the OPA, unless provided otherwise herein.

 

Agency and Owner agree as follows:

 

I.              Owner hereby covenants and agrees on behalf of itself and any
successors and assigns in the Property or any portion thereof or any
improvements thereon or any interest therein that Owner, such successors and
assigns shall comply with and be bound by the following covenants (hereinafter
referred to as the “Construction Covenants”):

 

A.       Develop and construct improvements on the Property solely in accordance
with the Redevelopment Plan, all applicable Grant Deeds, this Covenant
Agreement, the OPA (including but not limited to the Scope of Development and
the Concept Plan), and plans approved by the City of Los Angeles.

 

II.             Owner hereby covenants and agrees on behalf of itself and any
successors and assigns in the Property or any portion thereof or any
improvements thereon or any interest therein that Owner, such successors and
assigns shall comply with and be bound by the following covenants (hereinafter
referred to as the “Surviving Covenants”):

 

A.       Devote the Property, or cause the Property to be devoted, to uses
solely in accordance with the Redevelopment Plan, all applicable Grant Deeds,
this Covenant Agreement, the OPA (including but not limited to the Scope of
Development and the Concept Plan), and plans approved by the City of Los
Angeles.

 

B.        Pay when due all real estate taxes, and the special taxes or
assessments of any bond financing issued by the Agency or City in connection
with the redevelopment of the Property, assessed and levied on the Property or
any portion thereof or any improvements thereon or any interest therein and
refrain from appealing, challenging or contesting in any manner the validity or

 

2

--------------------------------------------------------------------------------


 

amount of any ad valorem property tax assessment, encumbrance or lien, or the
special tax or lien of such bonds; provided, however, that Owner may appeal,
challenge or contest (i) the initial assessment of the assessed value of the
Property following the issuance of the Release of Construction Covenants by
Agency to the extent that such initial assessment is more than ten percent (10%)
higher than the Project Cost approved by the Agency pursuant to the OPA; and
(ii) any increase in assessment of the Property improperly assessed because of a
purported change of ownership where no such change took place; and (iii) any
assessment occurring by reason of a bona fide arms-length sale of the Property
or any portion thereof to the extent such assessment results in an assessment in
excess of the purchase price of such bona fide arms-length sale, provided,
however, that no such appeal, challenge or contest results in an assessment
which is lower than that existing prior to such sale.

 

C.        Not discriminate upon the basis of race, color, creed, religion, sex,
sexual preference/orientation, age, disability, medical condition, Acquired
Immune Deficiency Syndrome (AIDS) acquired or perceived, retaliation for having
filed a discrimination complaint, marital status, national origin or ancestry in
the sale, lease, sublease, transfer, use, occupancy, tenure or enjoyment of the
Property, or any improvements erected or to be erected thereon, or any part
thereof.

 

D.       Pay when due the Agency Participation Payment in accordance with the
provisions of the OPA.

 

E.        Comply with the Living Wage Ordinance of the City of Los Angeles to
the fullest extent applicable.

 

F.        Solely at Owner’s expense, maintain and repair or cause to be
maintained and repaired the Property and all improvements thereon (including but
not limited to landscaping, public art, lighting and signage), in a first
quality condition, free of debris, waste and graffiti, and in compliance with
the terms of the Redevelopment Plan, this Covenant Agreement, the City of Los
Angeles Municipal Code, and the following:

 

1.     All improvements on the Property shall be maintained in good condition in
accordance with the custom and practice generally applicable to comparable first
quality office, residential, restaurant, retail and parking improvements, as
applicable, in Los Angeles County, and in conformance and compliance with all
plans, drawings and related documents approved by the Agency, all conditions of
approval of land use entitlements adopted by the City or the Planning Commission
of the City of Los Angeles, including painting and cleaning of all exterior
surfaces of all private improvements and public improvements to the curb line.

 

2.     Owner shall assume responsibility for the operation and maintenance
(including repair,

 

3

--------------------------------------------------------------------------------


 

restoration and reconstruction) of all of the improvements constructed on the
Property and the costs thereof, and Agency and the City shall have no liability
for costs of such operation and maintenance by Owner or for any claims arising
from the operation and maintenance (including repair, restoration and
reconstruction) of such improvements. Without limiting the generality of the
foregoing, Owner, in the maintenance of the improvements, shall observe the
following standards:

 

a.     Maintain the surface of all automobile and pedestrian areas level, smooth
and evenly covered with the type of surfacing materials originally installed
thereon or such substitute thereof as shall be in all respects equal thereto or
better in quality, appearance and durability;

 

b.     Maintain such appropriate entrance, exit and directional signs, markers
and lights as shall be reasonably required and in accordance with the practices
prevailing in the operation of similar developments;

 

c.     Clean lighting fixtures and relamp and/or reballast as needed;

 

c.     Repaint striping, markers, directional signs, etc., as necessary to
maintain in first-class condition;

 

e.     Provide appropriate security personnel and security measures. Owner shall
seek the advice of the police department in planning appropriate security
measures;

 

f.      Maintain public right-of-way items between the Property and the street
in accordance with City law and policy;

 

g.     Maintain all surface and storm lateral drainage systems on the Property;
and

 

h.     Maintain all sanitary sewer lateral connections on or to the Property.

 

3.     Landscape maintenance shall include, without limitation,
watering/irrigation; fertilization; mowing; edging; trimming of grass; pruning,
trimming and shaping of trees and shrubs to maintain a natural and healthy
appearance, road visibility, and irrigation coverage; replacement, as needed, of
all plant materials; control of weeds in all planters, shrubs, lawns, ground
covers, or other planted areas; and staking for support of trees.

 

4.     All maintenance and clean-up procedures shall incorporate water and
energy conservation measures, use of non-or low- VOC products, natural
fertilizers, no- or low-toxic pest

 

4

--------------------------------------------------------------------------------


 

 

control, recycling of green waste and other recyclable waste consistent with the
Waste Reduction and Recycling Program Plan.

 

5.     Prepare and implement a Waste Reduction and Recycling Program Plan in
substantial accordance with the terms of the OPA for the design, demolition and
construction of the improvements on the Property and for the management and
operation of all occupancies of the improvements on the Property. Facilities
shall be provided and maintained to accommodate the physical requirements for
these outreach programs for all project occupants and employees to reduce the
output of solid waste, including yard waste, through recycling and reduction of
waste at the source.

 

6.     Provide for the commissioning of all buildings and building systems
during appropriate design stages and upon completion of construction of the
improvements on the Property and arrange for periodic monitoring of the
operations of all buildings and systems by the U.S. Green Building Council or
similar organization acceptable to the Agency, in substantial accordance with
the terms of the OPA. The Developer agrees to report the rating certification,
commissioning and monitoring results to the Agency and the City.

 

7.     Prepare and implement a coordinated Signage Plan, in accordance with the
terms of the OPA and the Design for Development establishing sign design
standards for all exterior identification, commercial, information and
directional signage.

 

8.     Require that all mechanical and telecommunications equipment be enclosed
within buildings, concealed from view or incorporated and treated as
architectural features. All equipment shall serve the improvements on the
Property only and shall be removed when no longer required for service.

 

9.     Clean-up maintenance shall include, without limitation, maintenance of
all sidewalks, paths and other paved areas in a clean and weed-free condition;
maintenance of all such areas clear of dirt, mud, trash, debris or other matter
which is unsafe or unsightly; removal of all trash, litter and other debris from
improvements and landscaping; clearance and cleaning of all areas so maintained
prior to the end of each day on which maintenance operations are performed to
ensure that all cuttings, weeds, leaves and other debris are properly disposed
of by maintenance workers.

 

10.   If the Agency gives written notice to Owner that the maintenance or
condition of the Property or any portion thereof or any improvements thereon
does not comply with this Covenant Agreement and such notice describes the
deficiencies, Owner shall correct, remedy or cure the deficiency within thirty
(30) days following the submission of such

 

5

--------------------------------------------------------------------------------


 

notice, unless the notice accurately states that the deficiency is an urgent
matter relating to public health and safety in which case Owner shall cure the
deficiency with all due diligence and shall complete the cure at the earliest
possible time. In the event Owner fails to maintain the Property or any portion
thereof or any improvements thereon in accordance with this Covenant Agreement
and fails to cure any deficiencies within the applicable period described above,
the Agency shall have, in addition to any other rights and remedies hereunder,
the right to maintain the Property and the improvements thereon, or portion
thereof, or to contract for the correction of any deficiencies, and Owner shall
be responsible for payment of all such reasonable costs incurred by the Agency.

 

11.   Curate the public art on the Site according to guidelines provided in, and
to further the goals of, the Agency’s “Public Art Policy”.

 

G.            There shall be no discrimination against or segregation of any
person, or group of persons, on account of race, color, creed, religion, sex,
sexual preference/orientation, age, disability, medical condition, Acquired
Immune Deficiency Syndrome (AIDS) acquired or perceived, retaliation for having
filed a discrimination complaint, marital status, national origin or ancestry in
the sale, lease, sublease, transfer, use, occupancy, tenure or enjoyment of the
Property nor shall Owner itself or any person claiming under or through it
establish or permit any such practice or practices of discrimination or
segregation with reference to the selection, location, number, use or occupancy
of tenants, lessees, subtenants, sublessee, or vendees of the Property.

 

H.            Owner shall refrain from restricting the rental, sale or lease of
the Property or improvements thereon, or any portion thereof, on the basis of
race, color, creed, religion, sex, sexual preference/orientation, age,
disability, medical condition, Acquired Immune Deficiency Syndrome (AIDS)
acquired or perceived, retaliation for having filed a discrimination complaint,
marital status, national origin or ancestry of any person. All deeds, leases or
contracts for the sale, lease, sublease, Transfer, use, occupancy, tenure or
enjoyment of the Property or improvements thereon, or any portion thereof shall
contain or be subject to substantially the following nondiscrimination or
nonsegregation clauses:

 

1.     In deeds: “The grantee herein covenants by and for itself, its heirs,
executors, administrators, successors and assigns, and all persons claiming
under or through them, that there shall be no discrimination against or
segregation of, any person or group of persons on account of race, color, creed,
religion, sex, sexual preference/orientation, age, disability, medical
condition, Acquired Immune Deficiency Syndrome (AIDS) acquired or perceived,
retaliation for having filed a discrimination complaint, marital status,
national origin or ancestry in the sale, lease, sublease, transfer, use,
occupancy, tenure or enjoyment of the land herein conveyed, nor shall the
grantee itself or any person claiming under or through

 

6

--------------------------------------------------------------------------------


 

it, establish or permit any such practice or practices of discrimination or
segregation with reference to the selection, location, number, use or occupancy
of tenants, lessees, subtenants, sublessee, or vendees in the land herein
conveyed. The foregoing covenants shall run with the land.”

 

2.     In leases: “The lessee herein covenants by and for itself, its heirs,
executors, administers, successors and assigns, and all persons claiming under
or through them, and this lease is made and accepted upon and subject to the
following conditions: That there shall be no discrimination against or
segregation of any person or group of persons, on account of race, color, creed,
religion, sex, sexual preference/orientation, age, disability, medical
condition, Acquired Immune Deficiency Syndrome (AIDS) acquired or perceived,
retaliation for having filed a discrimination complaint, marital status,
national origin or ancestry in the leasing. subleasing, renting, transferring,
use, occupancy, tenure or enjoyment of the land herein leased, nor shall lessee
itself, or any person claiming under or through it, establish or permit such
practice or practices of discrimination or segregation with reference to the
selection, location, number, use or occupancy of tenants, lessees, sublessee,
subtenants, or vendees in the land herein leased.”

 

3.     In contracts: “There shall be no discrimination against or segregation of
any person or group of persons on account of race, color, creed, religion, sex,
sexual preference/orientation, age, disability, medical condition, Acquired
Immune Deficiency Syndrome (AIDS) acquired or perceived, retaliation for having
filed a discrimination complaint, marital status, national origin or ancestry in
the sale, lease, sublease, transfer, use, occupancy, tenure or enjoyment of the
land or premises, nor shall the transferee itself or any person claiming under
or through it, establish or permit any such practice or practices of
discrimination or segregation with reference to the selection, location, number,
use or occupancy of tenants, lessees, subtenants, sublessee, or vendees of the
land or premises.”

 

I.              Provide the Hazardous Substance indemnity, waiver and release
required by the OPA.

 

J.             Provide the general indemnity and insurance required by the OPA.

 

K.            Prior to the date that the Agency issues a Release of Construction
Covenants for the Property, the Owner shall not sell, convey, assign, lease or
otherwise transfer in any way any interest in said Property or any portion
thereof or any improvements thereon, or permit any change to occur in the
ownership of the Owner or its successors or assigns (collectively “Transfers”),
except as expressly permitted by terms of the OPA.

 

7

--------------------------------------------------------------------------------


 

III.           All obligations of the Owner under this Covenant Agreement (and
all of the terms, covenants and conditions of this Covenant Agreement) shall be
binding upon the Owner, its successors and assigns and every successor in
interest of the Property or any portion thereof or any interest therein, jointly
and severally, for the benefit and in favor of the Agency, its successors and
assigns, and the City of Los Angeles. All rights of the Owner under this
Covenant Agreement shall inure to the benefit of the Owner and its permitted
successors and assigns.

 

IV.           This Covenant Agreement shall not merge into any other agreement
between Agency and Owner.

 

V.            Breach of any of the covenants, conditions, restrictions, or
reservations contained in this Covenant Agreement shall not defeat or render
invalid the lien of any mortgage or deed of trust made in good faith and for
value as to the Property, whether or not said mortgage or deed of trust is
subordinated to this Covenant Agreement, but unless otherwise herein provided,
the terms, conditions, covenants, restrictions and reservations of this Covenant
Agreement shall be binding and effective against the holder of such mortgage or
deed of trust and any owner of the Property, or any part thereof whose title
thereto is acquired by foreclosure, trustee’s sale, or otherwise.

 

VI.           The Construction Covenants shall remain in effect until the
recording of the Release of Construction Covenants to be issued by the Agency
with respect to all improvements to be constructed pursuant to the OPA. The
covenants against discrimination set forth in Sections II.C., II.G., and II.H.
hereof shall remain in effect in perpetuity. All other covenants (“Surviving
Covenants”) shall remain in effect until a date which is forty (40) years after
the date this Covenant Agreement is recorded, unless and until they expire
earlier in accordance with the express terms thereof, except for the covenant
set forth in Section II.D hereinabove to pay the Agency Participation Payment,
which shall remain in effect for forty (40) years from the Operating
Commencement Date unless and until terminated in accordance with the Buyout
provisions set forth in Section 605.4 of the OPA. Upon the issuance and
recordation of the Release of Construction Covenants by the Agency pursuant to
the OPA, Owner shall have the right to have this Covenant Agreement restated and
re-recorded with the deletion of the Construction Covenants, and the Agency
agrees to enter into documents as may be reasonably required, subject to the
approval of Agency legal counsel as to form, so as to effectuate the provisions
of this paragraph.

 

VII.          Upon written request, Agency shall execute, acknowledge and
deliver an estoppel certificate upon which Owner and any Transferee or mortgagee
of all or a portion of Owner’s interest in the Property can rely, stating
whether Agency has knowledge of any default by Owner or any successor or assign
under the terms of the OPA.

 

VIII.        If any provision of this Covenant Agreement is determined by a
court of competent jurisdiction to be illegal, invalid or enforceable, such
provision will be deemed to be severed and deleted from the

 

8

--------------------------------------------------------------------------------


 

Covenant Agreement as a whole and neither such provision, nor its severance and
deletion shall in any way affect the validity of the remaining provisions of
this Covenant Agreement.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Agency and Owner have caused this instrument to be
executed on their behalf by their respective officers thereunto duly authorized.

 

 

COMMUNITY REDEVELOPMENT AGENCY

 

OF THE CITY OF LOS ANGELES (“Agency”)

 

 

 

 

Dated:

12-19-03

 

By:

/s/ Robert R. Ovrom

 

 

Robert R. Ovrom

 

 

 

 

Its:

Chief Executive Officer

 

APPROVED AS TO FORM

Rockard J. Delgadillo,

City Attorney

 

 

By:

/s/ Authorized Signatory

 

 

Agency General Counsel

 

 

 

 

 

Goldfarb & Lipman

 

 

 

By:

/s/ Authorized Signatory

 

 

Agency Special Counsel

 

 

10

--------------------------------------------------------------------------------


 

 

SF NO HO LLC,

Dated:

12/19/03

 

a California limited liability company (“Owner”)

 

 

 

By:

California Housing Fund LLC,

 

 

a Delaware limited liability company

 

Its:

authorized member

 

 

 

 

 

 

By:

FF California Housing Fund LLC,

 

 

 

a Delaware limited liability company

 

 

Its:

manager

 

 

 

 

 

 

 

 

By:

/s/ Patrick J. Gavin

 

 

 

 

 

 

Name:

Patrick J. Gavin

 

 

 

 

 

 

Title:

Vice President

 

11

--------------------------------------------------------------------------------


 

THE COMMUNITY REDEVELOPMENT AGENCY OF THE CITY OF LOS ANGELES, CALIFORNIA

 

ALL PURPOSE ACKNOWLEDGEMENT

 

State of California

}

 

County of Los Angeles

 

 

On

DECEMBER 19, 2003

 

before me,

AMELIA RODRIGUEZ, NOTARY PUBLIC

DATE

NAME, TITLE OF OFFICER

 

personally appeared

ROBERT R. OVROM

 

NAME(S) OF SIGNER(S)

 

x personally known to me - OR -

 

o proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he executed the same in his authorized capacity (ies), and that by his
signature(s) on the instrument the person(s), or the entity upon behalf of which
the person(s) acted, executed the instrument.

 

WITNESS my hand and official seal.

 

AMELIA RODRIGUEZ

Commission # 1446602

Notary Public - California
Los Angeles County

My Comm. Expires Oct 21, 2007

 

/s/ Authorized Signatory

 

SIGNATURE OF NOTARY

 

 

 

Title of Type of Document

AGREEMENT CONTAINING COVENANTS AFFECTING REAL PROPERTY

Number of Pages

11+ATTACHMENTS

 Date of Document

 

Signer(s) Other Than Named Above

 

 

RM-7

Remember to attach form to actual document

11/92

 

--------------------------------------------------------------------------------


 

CALIFORNIA ALL-PURPOSE ACKNOWLEDGMENT

 

STATE OF CALIFORNIA

)

 

)      ss.

COUNTY OF LOS ANGELES

)

 

On

December 19, 2003

,

before me,

Renee Lindsey, Notary Public

Date

 

 

Name And Title Of Officer [ILLEGIBLE]

 

personally appeared

Patrick J. Gavin

 

Name of Signer(s)

 

o personally known to me – OR –

 

x proved to me on the basis of satisfactory evidence to be the person whose name
is subscribed to the within instrument and acknowledged to me that he executed
the same in his authorized capacity, and that by his signature on the instrument
the person, or the entity upon behalf of which the person acted, executed the
instrument.

 

 

WITNESS my hand and official seal.

 

 

 

/s/ Renee Lindsey

 

Signature of Notary Public

 

 

OPTIONAL

 

Though the data below is not required by law, it may prove valuable to persons
relying on the document and could prevent fraudulent reattachment of this form.

 

CAPACITY CLAIMED BY SIGNER

DESCRIPTION OF ATTACHED DOCUMENT

 

 

o

Individual

 

o

Corporate Officer

 

 

 

 

 

Title(s)

Title or Type of Document

 

 

o

Partner(s)

o

Limited

 

 

 

o

General

 

o

Attorney-In-Fact

Number Of Pages

o

Trustee(s)

 

o

Guardian/Conservator

 

o

Other:

 

 

 

 

Date Of Document

 

Signer is representing:

 

Name Of Person(s) Or Entity(ies)

 

 

 

 

 

 

Signer(s) Other Than Named Above

 

--------------------------------------------------------------------------------